UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


MOHAMEDOU OULD SLAHI,            :
                                 :
          Petitioner,            :
                                 :
     v.                          : Civil Action No. 05-0569 (JR)
                                 :
BARACK OBAMA, et al.,            :
                                 :
          Respondents.           :


                               ORDER

          Respondents' motion for summaries of opinion witnesses

or to strike their testimony [#279, #280] is denied without

prejudice.   Respondents will have the opportunity at the hearing

to challenge the qualifications of petitioner's experts and to

object to their testimony.   If the testimony is received, and

upon good cause shown, the court will consider adjourning the

hearing for a reasonable time to permit respondent to prepare

cross-examination and/or to present rebuttal expert testimony.




                                     JAMES ROBERTSON
                               United States District Judge